Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 15, 2019                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  156793(60)                                                                                           Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  DWAYNE WIGFALL,                                                                                     Megan K. Cavanagh,
                                                                                                                       Justices
          Plaintiff-Appellant,
                                                                   SC: 156793
  v                                                                COA: 333448
                                                                   Wayne CC: 15-015620-NO
  CITY OF DETROIT,
             Defendant-Appellee.
  ______________________________________/

         On order of the Chief Justice, the motion of the Michigan County Road Commission
  Self-Insurance Pool to file a brief amicus curiae is GRANTED. The amicus brief submitted
  on March 12, 2019, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 15, 2019

                                                                              Clerk